1    Jennifer Fiore, Esq. (SBN: 203618)
     Sophia Achermann, Esq. (SBN: 262712)
2
     Alexandra A. Hamilton, Esq. (SBN: 280834)
3    FIORE ACHERMANN, A Law Corp.
     340 Pine Street, Suite 503
4    San Francisco, CA 94104
5
     Tel./Fax: (415) 550-0650
     Email: jennifer@theFAfirm.com
6           sophia@theFAfirm.com
            alexandra@theFAfirm.com
7

8
     Richard Margarita, Esq. (SBN: 175819)
     LAW OFFICE OF RICHARD P. MARGARITA
9    4750 J Street, Suite 19153
     Sacramento, CA 95819
10
     Tel: (916) 248-8570
11   Fax: (888) 346-7927
     Email: richardmargarita@sbcglobal.net
12
     Attorneys for Plaintiff     UNITED STATES DISTRICT COURT
13
     ALEJANDRO ARCEO             EASTERN DISTRICT OF CALIFORNIA
14

15

16
     ALEJANDRO ARCEO; and                         )       No. 2:20-cv-02334-TLN-DB
17                                                )
            Plaintiff,                            )       STIPULATION AND PROTECTIVE
18
                                                  )       ORDER REGARDING CONFIDENTIAL
19          vs.                                   )       INFORMATION
                                                  )
20   CITY OF ROSEVILLE; et al.,                   )
                                                  )
21         Defendants.                            )
22                                                )
                                                  )
23                                                )
24
                                                  )
                                                  )
25

26

27

28




                                                      1
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1           In order to protect the confidentiality of personal, private and highly sensitive information
2    regarding Plaintiff that is obtained by the parties in connection with this case, the parties hereby
3    agree as follows:
4                                   SCOPE OF PROTECTIVE ORDER
5           1.      IT IS HEREBY STIPULATED that any and all information regarding Plaintiff’s
6    medical records related to his mental and/or psychiatric health, including any treatment records,
7    shall be confidential and subject to this Protective Order (hereinafter “Confidential Information.”)
8    This Confidential Information includes, but is not limited to, any and all facts regarding the nature,
9    extent, location and duration of any injuries and any and all medical, psychiatric, and/or
10   psychological treatment for, consequences of, and sequelae therefrom.
11                                      TERMS AND CONDITIONS
12          2.      Any party or non-party may designate as “Confidential Information” any document
13   or response to discovery which that party or non-party considers in good faith to contain
14   confidential and/or protected information. For purposes of this Protective Order, the term
15   “document” means all written, recorded, or graphic material, whether produced or created by a
16   party or another person.
17          3.      A party or non-party producing Confidential Information in formal or informal
18   discovery shall produce a copy of such material by affixing the legend “CONFIDENTIAL,” where
19   appropriate, to the material at the time such material is produced or disclosed.
20          4.      Interrogatory answers, responses to requests for production, responses to requests
21   for admission, deposition transcripts and exhibits, pleadings, motions, affidavits, and briefs that
22   quote, summarize, or contain materials entitled to protection may be accorded status as
23   Confidential Information, but, to the extent feasible, shall be prepared in such a manner that the
24   Confidential Information is bound separately from information that is not entitled to protection as
25   Confidential Information.
26          5.      If any party wishes to set forth any Confidential Information as an exhibit or
27   attachment to any brief, argument, filing, or other proceeding before the Court before trial, such
28   Confidential Information shall be submitted and lodged under seal and shall be maintained by the



                                                        2
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1    clerk of the court under seal and such Confidential Information shall not be made available to
2    anyone other than the Court and counsel for both parties. Upon completion of the court
3    proceeding in which the Confidential Information is used it shall be returned to the party who
4    submitted it.
5            6.      Before any party files any motion or other filing (collectively referred to as
6    “filing”) with this Court that references Confidential Information, the party who intends to file the
7    filing agrees to notify Plaintiff at least seven days before the filing of its intent to reference the
8    Confidential Information in the filing. If Plaintiff believes that the filing should be filed under seal
9    pursuant to Eastern District of California Local Rule 141 and FRCP 5.2 and 26, Plaintiff will
10   inform the other party of his position. If the other party disagrees with Plaintiff’s position, the
11   parties shall meet and confer before the filing. If the parties are unable to resolve the issue by way
12   of the meet and confer, the parties agree to utilize Magistrate Judge Barnes’ informal discovery
13   dispute procedure set forth in her standing information to resolve the issue. If the deadline for the
14   filing occurs before the parties obtain a ruling from Magistrate Judge Barnes on the issue, Plaintiff
15   agrees to waive an objection to the timeliness of the filing as long as the filing party informed
16   Plaintiff of its intent to file the filing at least seven days prior to the deadline. The filing must then
17   be filed within seven days of Magistrate Judge Barnes’ ruling on the issue.
18           7.      Before trial, all documents and chamber copies containing Confidential
19   Information which are submitted to the Court shall be filed with the Court in sealed envelopes or
20   other appropriate sealed containers as required by the Court.
21           8.      Any Defendant that seeks to use at trial material designated as Confidential shall
22   give notice to Plaintiff of its intent to use that material before requesting that such material be
23   marked as an exhibit. If the parties are unable to stipulate that the material be sealed, Plaintiff may
24   immediately or thereafter move the Court for a sealing order pursuant to Eastern District Local
25   Rule 141 and FRCP 5.2 and 26.
26           9.      All Confidential Information shall be accorded confidential status pursuant to the
27   terms of this Protective Order unless the parties formally agree in writing to the contrary or a
28   determination is made by the Court.



                                                          3
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1           10.     With the exception of those persons enumerated in paragraph 12 below, no
2    Confidential Information may be disclosed to any person without the prior written consent of the
3    Plaintiff. No confidential documents or information shall be used or communicated by any
4    persons receiving them for any purpose whatsoever other than the preparation of this case for trial,
5    which includes depositions, discovery proceedings, and motion practice.
6           11.     No notes, lists, memoranda, index, electronic images, databases or compilation
7    prepared based wholly or in part upon examination of Confidential Information shall be
8    disseminated to anyone not authorized to have access to Confidential Information.
9           12.     The Confidential Information is for the ATTORNEYS EYES ONLY. Except with
10   the prior written consent of the other parties, or upon prior order of this Court obtained upon
11   notice to all parties, confidential information and documents shall not be given, shown, made
12   available or otherwise communicated in any way to any person other than:
13                  (a)     Counsel for the respective parties to this litigation, including in-house
14   counsel, outside counsel, and co-counsel for this litigation;
15                  (b)     Employees of such counsel;
16                  (c)     Individual parties or officers or employees of a party only to the extent
17   deemed necessary by counsel for the prosecution or defense of this litigation; and
18                  (d)     Outside experts and consultants.
19   All such persons shall be bound by this Protective Order not to communicate further such
20   documents and information.
21          13.     Disclosure shall be made to outside experts and consultants only as is reasonably
22   necessary for prosecuting or defending this lawsuit and only after the person to whom disclosure is
23   made has been provided with a copy of this Protective Order and has agreed in writing to be
24   bound by it. Before any Confidential Information may be disclosed to persons described in
25   Subsections paragraph 12 above, each person to whom such Confidential Information is disclosed,
26   except for Court officials and employees, shall be provided with a copy of this Protective Order
27   and shall sign a written certification in the form of the undertaking attached as Exhibit A attached
28   hereto and incorporated herein.



                                                       4
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1           14.     After termination of this case, the provisions of this Protective Order shall continue
2    to be binding. This Court retains and shall have jurisdiction over the parties, their attorneys and
3    all recipients of confidential documents or information for the enforcement of the provisions of
4    this Protective Order following termination of this case, and/or to terminate all or some of the
5    provisions of this agreement on application by any party.
6           15.     This Protective Order shall not preclude the parties from exercising any rights or
7    raising any objections otherwise available to them under the applicable rules of discovery and
8    evidence.
9           16.     This Protective Order shall continue to remain in effect even after the conclusion
10   and dismissal of this action. Within 30 days after the entry of order dismissing this case, and the
11   expiration of any appeal therefrom, all confidential documents shall be returned to Plaintiff’s
12   counsel. Alternatively, counsel for Defendants may certify in writing that the confidential
13   documents have been shredded or destroyed in a similar manner that protects the Plaintiff’s right
14   to privacy.
15          17.     This Protective Order shall be binding upon the parties to this action, the attorneys
16   for each party, any recipient of confidential documents or information, and any successor,
17   administrator, legal representative, assignee, subsidiary, division, employee, agent, independent
18   contractor, or other person or legal entity over which any attorney or recipient of documents or
19   information covered by this Protective Order may have control.
20          IT IS SO STIPULATED.
21   Dated: May 24, 2021                   FIORE ACHERMANN, A LAW CORP.
22
                                                   /s/ Alexandra A. Hamilton
23                                                 _________________________________
                                                   ALEXANDRA A. HAMILTON
24                                                 Attorney for Plaintiff
                                                   Alejandro Arceo
25

26
     ///
27

28




                                                       5
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1    Dated: May 24, 2021                        RIVERA HEWITT PAUL LLP
2
                                                /s/ Jonathan B. Paul
3                                               (As authorized on May 24, 2021)
                                                 _________________________________
4                                               JONATHAN B. PAUL
5
                                                Attorney for Defendants
                                                County of Placer, Devon Bell and David Powers
6

7    Dated: May 24, 2021                        PORTER SCOTT
8
                                                /s/ William E. Camy
9                                               (As authorized on May 24, 2021)
                                                _________________________________
10                                              WILLIAM E. CAMY
                                                Attorney for Defendants
11
                                                City of Roseville, Gary Smith, Curtis Watkins,
12                                              Adrian Coghlan, Brian Lewis, Daniel Timoney,
                                                Darryl Lopez, Derrick Phelps, James Haggerty, Lee
13                                              Hendrick, Seth Addington, and James Maccoun
14
     Dated: May 24, 2021                        LAW OFFICE OF JEROME M. VARANINI
15
                                                /s/Jerome M. Varanini
16                                              (As authorized on May 24, 2021)
                                                _________________________________
17
                                                Jerome M. Varanini
18                                              Attorney for Defendant
                                                California Forensic Medical Group, Incorporated
19

20
     Dated: May 24, 2021                MURO & LAMPE, INC.
21
                                                /s/ Mark A. Muro
22                                              (As authorized on May 24, 2021)
23
                                                _________________________________
                                                Mark A. Muro
24                                              Attorney for Defendants
                                                Ashley Joel Pilgrim, M.D. and CEP America -
25
                                                California
26

27

28




                                                    6
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1    Dated: May 24, 2021                            LA FOLLETTE JOHNSON DE HAAS FESLER
                                                    & AMES
2

3                                                   /s/ Scott Foley
                                                    (As authorized on May 24, 2021)
4                                                   ________________________________
5
                                                    Scott Foley
                                                    Attorney for Defendants
6                                                   Sutter Health and Sutter Roseville Medical Center
7

8                                                   ORDER

9           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

10          IT IS FURTHER ORDERED THAT:
11          1. Requests to seal documents shall be made by motion before the same judge who will
12   decide the matter related to that request to seal.
13          2. The designation of documents (including transcripts of testimony) as confidential
14   pursuant to this order does not automatically entitle the parties to file such a document with the
15
     court under seal. Parties are advised that any request to seal documents in this district is governed
16
     by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
17
     written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
18
     mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
19
     that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
20
     the requested duration, the identity, by name or category, of persons to be permitted access to the
21
     document, and all relevant information.” L.R. 141(b).
22
            3. A request to seal material must normally meet the high threshold of showing that
23
     “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
24

25
     related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

26
     Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

27   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

28   ////



                                                          7
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
2    certain documents, at any court hearing or trial – such determinations will only be made by the
3
     court at the hearing or trial, or upon an appropriate motion.
4
            5. With respect to motions regarding any disputes concerning this protective order which
5
     the parties cannot informally resolve, the parties shall follow the procedures outlined in Local
6
     Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex
7
     parte basis or on shortened time.
8
            6. The parties may not modify the terms of this Protective Order without the court’s
9
     approval. If the parties agree to a potential modification, they shall submit a stipulation and
10
     proposed order for the court’s consideration.
11
            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
12
     of the terms of this Protective Order after the action is terminated.
13

14
            8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

15   hereby DISAPPROVED.

16
     DATED: May 27, 2021                             /s/ DEBORAH BARNES
17                                                   UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28




                                                        8
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
1                                                  EXHIBIT A
2                                    CERTIFICATION RE
                             AGREEMENT CONCERNING INFORMATION
3                               COVERED BY PROTECTIVE ORDER
4            I hereby certify my understanding that Confidential Information is being provided to me
5    pursuant to the terms and restrictions of the Protective Order dated ____________ (hereinafter
6    “Order”), in ARCEO. v. CITY OF ROSEVILLE, et al., Case No. 2:20-cv-02334-TLN-DB.
7            I have been given a copy of that Order and read it.
8            I agree to be bound by the Order. I will not reveal Confidential Information to anyone,
9    except as allowed by the Order. I will maintain all such Confidential Information – including
10   copies, notes, or other transcriptions made therefrom – in a secure matter to prevent unauthorized
11   access to it. Not later than thirty (30) days after the conclusion of this action, I shall either (a)
12   return such documents to counsel for the party or non-party who provided such information, or at
13   my election, (b) destroy such documents and certify in writing that the documents have been
14   destroyed.
15           I hereby consent to the jurisdiction of the Eastern District of California for the purpose of
16   enforcing the Order.
17           I declare under penalty of perjury that the foregoing is true and correct and that this
18   certificate is executed this _____ day of ___________, at __________________, _____________.
19

20                                                   By: ________________________________
21                                             Address: ___________________________
22                                                       ___________________________
23                                                       ___________________________
24                                               Phone: ___________________________
25

26

27

28




                                                          9
     _______________________________________________________________________________________________
             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
